Citation Nr: 1635984	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  08-06 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for cervical muscle strain.


REPRESENTATION

Appellant represented by:	Harry Binder, National Veterans Disability Advocates, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1980 to October 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from the June 2006 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Offices (RO).  The claims file is now under the jurisdiction of the Chicago RO.  

In September 2010, a Travel Board hearing was held on the issue of an increased rating for the Veteran's service-connected cervical spine disability before a Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  In a July 2016 letter, the Board advised the Veteran that the VLJ from the September 2010 hearing was no longer employed at the Board and offered him the opportunity for a hearing before a new VLJ.  That same month, the Veteran responded that he did not want a hearing with a new VLJ.

By way of procedural background, the June 2006 rating decision continued a 20 percent rating for the Veteran's service-connected cervical spine disability.  The issue was most recently remanded by the Board in February 2011 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination, if deemed necessary, for the Veteran's cervical spine disability.  This was accomplished, and the claim was readjudicated in a November 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board notes that a statement of the case was issued regarding the issues of 
(1) service connection for depression, (2) service connection for posttraumatic stress disorder, (3) an increased rating in excess of 10 percent for left upper extremity radiculopathy; (4) an increased rating in excess of 20 percent for left lower extremity radiculopathy; (5) entitlement to a total disability rating based on individual unemployability due to service-connected disabilities; and (6) entitlement to special monthly compensation (SMC) by reason of the need for regular aid and attendance of another person or by reason of being housebound.  The Veteran filed his substantive appeal and requested a Travel Board hearing.  See VA Form 9 dated June 2016.  Those issues have been certified to the Board and are awaiting scheduling of the requested hearing.  As such, these issues will not be addressed at this time. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the rating period prior to August 4, 2015, the Veteran's cervical spine disability has been manifested by painful motion of the cervical spine with forward flexion that exceeds 15 degrees, but without ankylosis.

2.  For the rating period beginning August 4, 2015, the Veteran's cervical spine disability has been manifested by painful motion starting at less than 15 degrees, but without ankylosis.


CONCLUSIONS OF LAW

1.  For the rating period prior to August 4, 2015, the criteria for a disability rating in excess of 20 percent for cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  For the rating period beginning August 4, 2015, the criteria for a disability rating of 30 percent, but no higher, for cervical spine disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The VCAA enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issues decided herein.  The RO sent the Veteran letters in February 2011 that informed him of the requirements needed to establish increased ratings for his disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service treatment records, Social Security Administration disability records, a private cervical spine evaluation report, and the Veteran's statements, to include the September 2010 Board hearing transcript.

The Veteran has been afforded adequate examinations regarding his cervical spine disability.  VA provided the Veteran with examinations in May 2006 and December 2013.  The Veteran's history was taken and a complete examination was conducted that included specific clinical measures. Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating for Cervical Spine Disability

The Veteran maintains that his cervical spine disability is more severe that what is contemplated by the currently assigned 20 percent disability rating.  The Board notes that the Veteran had surgery to replace a disc in the cervical spine, for which he was granted a 100 percent temporary evaluation due to surgery and convalescence from February 11, 2013 through June 1, 2013.  As such, this period is not before the Board for consideration. 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Diagnostic codes 5235-5243 are included under the General Rating Formula.  As the Veteran's claim was received after the September 26, 2003 effective date of the amended regulations, only the current version of the regulations applies. 

Under the General Rating Formula, the following ratings are either currently assigned or available: 

100% Unfavorable ankylosis of the entire spine;

40% Unfavorable ankylosis of the entire cervical spine;

30%  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

20 % Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

The evidence includes a May 2006 VA cervical spine examination.  The Veteran reported pain, stiffness, and pain radiating to the left arm.  Range of motion testing showed flexion limited to 30 degrees with pain at 30 degrees.  Pain was noted to additionally limit the joint function after repetitive use.  The Veteran also reported that, after repetitive use, he was unable to lift, reach, grip, or twist.  

In a December 2013 VA spine examination, the examiner diagnosed the Veteran with cervical strain and disc disorder with radiculopathy.  The Board notes that, although the examiner indicated that the Veteran had IVDS in the diagnosis section of the exam, under the IVDS section, the examiner noted that the Veteran did not have the syndrome.  Further, x-ray findings were noted to show fusion of the C5-C6 vertebrae with artificial disc.  There was satisfactory alignment of the cervical vertebrae and the remaining disc spaces and the neural foramina were normal.  As such, the Board finds that this evidence, shows that the Veteran does not have IVDS.  Notably, the listed diagnoses at the conclusion of the report did not include IVDS.  Range of motion testing during the evaluation showed flexion of the cervical spine limited to 35 degrees with no objective evidence of pain.  After repetitive use testing, flexion of the cervical spine was increased to 40 percent.  There was also no ankylosis of the cervical spine.   

The Veteran submitted a "cervical spine impairment questionnaire" dated August 4, 2015 completed by Dr. J.B., a family medicine specialist.  It was noted that the Veteran had diagnoses of paresthesias, cervical spine spondylosis, and radiculopathy of the left upper extremity.  Dr. J.B. indicated that the Veteran first experienced pain when testing forward flexion of the cervical spine at less than 15 degrees.  Functional loss was noted to include decreased range of motion due to pain.  There was no ankylosis of the cervical spine and the Veteran had not been prescribed bed reset as a result of intravertebral disc syndrome.   

Based on the clinical findings regarding range of motion of the cervical spine, the Board finds that, for the rating period prior to August 4, 2015, a rating in excess of 20 percent is not warranted as the forward flexion has never been reduced to 15 degrees or less, and as there has never been a finding of favorable ankylosis of the entire cervical spine.
The Board has specifically considered the functional impairment caused by the service-connected cervical spine disability.  The December 2013 VA examiner reported that the Veteran's cervical spine symptoms produced severe fatigue, moderate weakness, moderate lack of endurance, and mild lack of coordination.  
The examiner also reported that the cervical spine disability had no effect on the Veteran's occupation.  There was no additional loss of motion after repetitive use testing; instead, range of motion in flexion increased by 10 percent.  The clinical evidence reflects that, despite the Veteran's pain, which the Board finds is present with all motion of the cervical spine, the Veteran was able to attain the reported ranges of motion.  The Board emphasizes that the presence of pain, even with all motion, is not itself probative of entitlement to a rating higher than 20 percent for the cervical spine disability.  While it is clear from the record that there is limited motion and painful motion, evaluations in excess of the minimum compensable rating (10 percent) must be based on demonstrated functional impairment to the appropriate degree.

Unlike the assignment of a minimum compensable rating, which can be based on painful motion to any degree, the question for resolution here is not whether pain limits motion of the cervical spine, but whether that limitation would decrease motion to the degrees specified for a higher rating.  Here, the evidence simply does not demonstrate impairment to the level necessary for the next higher 30 percent rating regarding the cervical spine.

For the reasons discussed above, the Board concludes that a rating higher than 20 percent under the General Rating Formula is not warranted for the cervical spine disability for the rating period prior to August 4, 2015.

The Board further finds that, for the rating period beginning August 4, 2015, the evidence is in equipoise as to whether the Veteran's cervical spine disability more nearly approximates a 30 percent rating.  As noted by Dr. J. B. in the August 2015 report, the Veteran first experienced pain when testing forward flexion of the cervical spine at less than 15 degrees.  See VAOPGCPREC 9-98 (recognizing the motion effectively ends where pain begins).  Functional loss was noted to include decreased range of motion due to pain.  
For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted for the Veteran's cervical spine disability effective August 4, 2015, the first evidence of forward flexion of the cervical spine at less than 15 degrees.  As there is no evidence of ankylosis of the cervical spine, a rating in excess of 30 percent is not warranted.  

The Veteran has already been granted separate ratings for left upper and left lower extremity radiculopathy.  However, as discussed in the Introduction section above, those issues will not be addressed in this decision as the Veteran has requested a hearing on these matters.  See VA Form 9 dated June 2016.  

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. 
§ 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's cervical spine and radiculopathy disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on limitation of motion and severity of neurological symptoms.  In this Veteran's case, for the rating period prior to August 4, 2015, the Veteran's cervical spine disability has been manifested by painful motion of the cervical spine with forward flexion that exceeds 15 degrees and without ankylosis.  For the rating period beginning August 4, 2015, the evidence shows that the Veteran's cervical spine disability has been manifested by painful motion starting at less than 15 degrees.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155 (2014).  " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the record includes the VA examination report which addressed functional impairment in addition to the Veteran's lay evidence of functional limitations related to his difficulties with walking, sitting, and using his hands.  The functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's spine disorders on his occupation and daily life.  In the absence of exceptional factors associated with the hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), , a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

For the rating period prior to August 4, 2015, an increased rating in excess of 20 percent for the service-connected cervical spine disability is denied. 

For the rating period beginning August 4, 2015, a rating of 30 percent, but no higher, for the service-connected cervical spine disability is granted. 




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


